In the United States Court of Federal Claims
                                    Filed: February 14, 2018


     IN RE DOWNSTREAM ADDICKS
     AND BARKER (TEXAS) FLOOD-
     CONTROL RESERVOIRS                               Sub-Master Docket No. 17-9002L



     THIS DOCUMENT APPLIES TO:

     ALL DOWNSTREAM CASES



                                            ORDER

        On December 5, 2017, the court issued Management Order No. 3 in the above-captioned
case, that directed the Government to file any Motion To Dismiss, pursuant to Rule of the United
States Court of Federal Claims (“RCFC”) 12(b)(1)–(7), on or by February 15, 2018. ECF No. 2,
Ct. Att. A at 3.

         On February 14, 2018, the Government filed an Unopposed Motion For A One-Day
Extension Of Time To File Its Motion To Dismiss. ECF No. 45. The February 14, 2018
Unopposed Motion states that the Government “seeks a one-day enlargement of time to finalize
its brief and obtain appropriate supervisory review, in order to provide a brief that best aids the
[c]ourt in addressing the various issues present in these actions.” ECF No. 45 at 1.

        For good cause shown, the Government’s February 14, 2018 Unopposed Motion is granted,
in part. The Government is directed to file any Motion To Dismiss, pursuant to RCFC
12(b)(1)–(7), by 12:00 PM (EST) on Tuesday, February 20, 2018.

       IT IS SO ORDERED.

                                                     s/ Susan G. Braden
                                                     Susan G. Braden
                                                     Chief Judge